86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pamela M. STOWE, a Missouri Citizen, in propria persona,proceeding in summo jure, Appellant,v.UNITED STATES of America;  Eric White, I.R.S. Agent;Everett Loury, I.R.S. District Director;  Loretta Argrett,Asst. U.S. Attorney General;  Truman Bank and Trust Co.;Consolidated School District No. 1 Credit Union;  CommerceBank, Appellees.
No. 95-4087.
United States Court of Appeals, Eighth Circuit.
Submitted May 22, 1996.Filed May 28, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Pamela M. Stowe appeals the district court's1 order denying her motion to quash Internal Revenue Service summonses, and granting the IRS's motion for summary enforcement of the summonses.   Having carefully reviewed the record and the parties' briefs, we conclude the district court's order was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri